Cooper, J.,
delivered the following dissenting opinion:
Bill to set aside sales of complainants’ lands made, under decrees of the chancery court in an insolvent case, when the complainants were infants. The chancellor granted the relief sought, and the administrator, at whose instance the sales were made, and the purchasers at the sales, appealed.
In June, 1864, Samuel W. Davis died in Greene county intestate, leaving five children — John PI. Davis, Mary Alice Davis and S. Virginia Davis, who are complainants in this bill; Eliza R. Davis, who intermarried with John Moore, and Ann E. Davis, who intermarried with W. H. Kautz, and died leaving one child, Ann E. Kautz. Moore and wife and Ann E. Kautz are defendants to this bill. In April, 1865, J. G. Reaves, also a defendant, became administrator of the estate of Samuel W. Davis, and, as such, suggested the insolvency of the estate to the county court, and filed a bill, on September 13, 1865, in the chancery court, against the heirs and creditors, to transfer the administration to that court, and sell the lands descended for the purpose of paying the debts. Such proceedings were had in that cause that the debts of *602the estate were ascertained to exceed $20,000, while the personal assets fell considerably under $1,000, and the lands were sold for about $13,000. The rents of the land, which seem to have been collected by the administrator, were also appropriated in that cause to the payment of debts. The entire assets, real and personal, fell short of paying the debts by over ten thousand dollars. The present bill was filed on May 9, 1876, against the administrator and the purchasers of the lands to have the insolvent proceedings declared void as to complainants. To this bill Moore and wife and Ann E. Kautz are made defendants.
The bill contains some general charges of fraud against the administrator in connection with the insolvent bill and his management of the estate. No effort has been made to sustain these charges, and there is nothing in the record of the insolvent suit, which is introduced in evidence, which tends to show bad faith on the part of the administrator. He seems to have scrupulously accounted for the assets which came to his hands, and to have, with the aid of counsel, carefully investigated the claims presented against the estate. He was represented by counsel, and cannot be held responsible for the mode in which the suit was conducted, even if that mode, which does not appear, was in any respect a departure from the usages of the court in such cases.
If the proceedings in the insolvent suit are to be measured by the strict rules laid down by this court for the proper conduct of such cases, when objection is made in time to any other course, they are in *603some respects irregular. Creditors made defendants by the bill in such causes should answer, setting out their claims with reasonable certainty, and, if not named in the bill, should come in by petition and answer: Reid v. Huff, 9 Hum., 345. This degree of particularity, it is notorious, has rarely ever been rigidly enforced. It would be too exacting on small creditors, whose claims are not contested, and too expensive-to the estate. The Code, sec. 2378, provides for the filing of claims with the clerk, either in vacation or term time, to save the operation of the statute of limitations, and such filing is usually sufficient, for all practical purposes, to enable the administrator, the heir or the other creditors to satisfy themselves in regard to the claim. It has, accordingly, been held that where the personal representative in his bill sets out the debts of the estate, admitting their validity, and takes the bill for confessed, no exception being taken by the heirs or other creditors, the debts are thereby sufficiently authenticated, and the creditors stand as judgment creditors: Henderson v. McGhee, 6 Heis, 56. Such a recognition would prevent the running of the statute of limitations: Bibb v. Tarkington, 2 Lea, 24. It has also been held that where the claims are merely filed, without petition or answer, reported upon, and the report confirmed without exception, the creditors whose claims are thus recognized become parties to the suit and judgment creditors: Ewing v. Maury, 3 Lea, 381; Caruthers v. Caruthers, 2 Lea, 264. The proceedings are valid upon appeal, and for a much stronger reason upon a collateral attack.
*604There was irregularity in appointing the guardian ad litem for the infant defendants before they were brought into court by process or publication, but such irregularity is not fatal to the proceedings: Greenlaw v. Kernehan, 4 Sneed, 371. It was also irregular to make a decree of reference before the infants had answered by their guardian ad litem, but this irregularity was rectified, at the next term, after answer filed, by ratifying the former order, and confirming what was done under it, there being no exception on the part of the infants: Livingston v. Noe, 1 Lea, 61. Another irregularity is insisted upon, which, however, was rather in form than substance. The master, in his report to the May term, 1866, made out a detailed list of the liabilities of the estate, showing an indebtedness of $23,153.02. He also found that the personal assets with which the administrator was chargeable were only $529.15, leaving a balance of debt of $22,623.17, to be met by the realty and its rents. To this report the administrator filed exceptions to certain claims, aggregating about $1,200. The chancellor confirms the master’s report “in all things,” reserving the exceptions for his decision. The decree, however, further recites that it appeared that some of the claims were for current funds, and subject to deduction, and re-commits the report to the master to hear proof and report “the value of the claims which may be subject to such deduction or be without foundation,” with leave to the parties to- except to the report during the next term. The report, under this recommittal, was not finally made until the November *605term, 1868, when the liabilities, after some of them had been scaled, were ascertained to be $23,211.88. In the meantime the realty had been sold, and the sale confirmed at the November term, 1867. If, now, the result of the investigation had reduced the indebtedness below the value of the realty, the irregularity might have been prejudicial to the heirs. As it was, the debts reported to the May term, 1866, and not excepted to, and recognized as valid by the confirmation of the report by the court, were again found to exceed the assets, real and personal, of the estate. The delay, with a view to the scaling of a portion of the claims, enured to the benefit of the heirs. The debts were found to exceed the personal assets, and the final accounts were in substantial accord with those made in the first instance.
No fraud being shown to impeach the insolvent proceedings, either by direct proof or by the proceedings themselves, the bill before us is a pure ejectment bill. The complainants are seeking to recover the lands which descended to them from their father, upon the ground that the sales under the insolvent proceedings were void. Their bill . attacks the validity of those proceedings collaterally: Starkey v. Hammer, 1 Baxt., 441; Kindell v. Titus, 9 Heis., 727. Those proceedings come before us precisely in the same way as if an action in ejectment had been brought by the complainants for the land: Britain v. Cowen, 5 Hum., 315. In this view, the weight of authority in this State, in accord with the current of decision elsewhere, is that if the court have jurisdiction of the person *606and the subject matter, its proceedings cannot, even at the instance of an infant, be held to be void as to third persons claiming under its judgment or decree, after the final disposition of the case, whether the jurisdiction be inherent or statutory, the statute being of a general nature: Kilcrease v. Blythe, 6 Hum., 378; McGavock v. Bell, 3 Cold, 512; Andrews v. Andrews, 7 Heis., 245. And, it need scarcely be added, the court of chancery, being a court of general jurisdiction, every presumption is in favor of the regularity of its proceedings.
The court, in this instance, had jurisdiction of the subject matter, the administration of an insolvent estate, after the insolvency had been suggested in the county court, and the sale of lands descended for the payment of the ancestor’s debts. The only doubt is whether it had jurisdiction of the persons of the infant complainants. The insolvent bill made the present complainants parties defendant by name, together with their sister Eliza B. by the name of Louisa B., as infants without a general guardian, and citizens of the county of Greene. Ann E. Kautz was also made a defendant as an infant and non-resident of the State. The intestate had taken his family to North Carolina in March, 1864, and had returned and died in June of that year. His daughter Eliza, with one of her sisters, probably her sister Ann, the mother of Ann E. Kautz, had returned to Greene county in the summer of 1865. The other children came back, according to the testimony, in September or October of that year. The insolvent bill was filed on the 13th of *607September, 1865. At the October rules a guardian ad litem was appointed for all the minor defendants, and a subpoena was issued for him and them, except Ann E. Kautz, who was proceeded against as a nonresident by publication. The officer returns on the subpoena that, no such person as Louisa Davis being found in his county, he executed the subpoena on Eliza Davis upon the 2d of October, 1865; that he ■executed the subpoena on the guardian ad litem, naming him, on the 30th of October, 1865, and adds: “The other defendants not to be found in my county.” In the interlocutory order made by the chancellor on the 15th of November, 1865, he directs, among other things, that the master report the number and names of the minors, if any, who were under the age of fifteen at the time of the intestate’s death; whether any allowance, as required by law, had been made for their support by the complainant, the administrator; whether the exempt property was sold by him, for what amount, and what would be an equitable remuneration to said heirs instead thereof. On the 15th of February, 1866, the guardian ad litem put in an answer, subscribed and sworn to by him, for all the infants, including the present complainants. This answer is not a mere form, but fuller than usual, and exhibits a list of articles- taken by the administrator which, the guardian says he is informed, belong to his ward Ann E. Kautz, and asks that they or their money value be awarded to her. . On the 4th of April, 1866, the master, at the instance of the guardian ad litem, takes the deposition of Eliza R. Davis, one of his wards, *608to prove that her brother John and her sister Virginia were under fifteen years of age at the death of their father, and that no allowance had been made-out of the father’s estate for their support. Another-deposition is taken, at the instance of the guardian ad litem, to prove that exempt articles were sold by the administrator, and their value. At the May term,. 1866, the master reports $125 to each of the two. children, John and Virginia, as a reaconable support for one year, and that the administrator had sold exempt property of the value of $124. The chancellor, at the same term, ordered that $125, out of the assets of the estate, be paid to each of the said infants, John and Virginia. The claim of Ann E. Kautz, set up by. the guardian ad litem in his answer, was afterwards reported upon and allowed. The master, in one of his reports, which is confirmed, includes an item of $150 paid by him to the solicitor of the minor children of the intestate, in part of -the $250 allowed them as above.
These facts leave no room for doubt that the insolvent suit was proceeded with under the belief that the infant children of the intestate were before the court, properly represented by guardian ad litem, and that their interests were looked after as well as they could be upon the supposition, manifestly entertained by all parties, that the estate was hopelessly insolvent. These facts would not, however, make the infants parties to the suit, if, in fact, they were not properly brought before the court. They merely make it the duty of the court to examine the record carefully with *609a view to ascertain the truth, under the rule that presumes everything in favor of the proceedings of a court of superior jurisdiction.
The first decree rendered in the cause bears date the loth of November, 1865, and is thus commenced:
“James G. Reaves, Adm’r, v. “The Heirs of Sam’l W. Davis, dec’d, and others.
“This cause came on to be heard before his Honor the chancellor, at this term, and, therefore, upon consideration that publication was duly made as to the said heirs, and that all other proceedings required by law were had in due form and time, it is ordered, adjudged and decreed,” &c.
This decree was made before the guardian ad litem had put in the answer of the infants. After he had answered, at the May term, 1866, under the same heading, another decree is entered thus: “This cause came to be further heard before his Honor the chancellor, at the present term, upon the answer of the guardian ad litem of the said minor heirs, &c., and it is therefore ordered, adjudged and decreed by his Honor the chancellor, that all former orders and decrees in this cause, and the report of the master taken pursuant to an interlocutory order of this court, the same being unexcepted to by either party, save the matters that appear in the exceptions (of the administrator) filed thereto, be and arc hereby in all things confirmed,” &c.
*610By the last of these decrees it was obviously the intention of the chancellor, in view of the fact that the order at the previous term had been made before the infants had answered by their guardian ad litem, to validate those proceedings, now that the answer had been put in. His Honor considered that the infants were' all in court. So far as the record speaks positively, process had only been served on Eliza B,. Davis. Are the omissions supplied by the first decree, which undertakes to say that publication was duly made as to the heirs, and that all other proceedings required by law were had in due form and time?
It has been held by this court, in an attachment case and upon a writ of error, that the recital in a decree against a non-resident that publication had been duly made was conclusive of the fact when there was nothing in the record to contradict it: Claybrook v. Wade, 7 Cold., 556; Howard v. Jenkins, 5 Lea, 176. The same ruling has always been made when the proceedings were collaterally attacked: Kilcrease v. Blythe, 6 Hum., 378; Gilchrist v. Cannon, 1 Cold., 587; Walker v. Cottrell, 6 Baxt., 257. In this last case, the recital of the decree is said to be sufficient “unless contradicted by the record itself.” In Hopper v. Fisher, 2 Head, 254, the decree merely recited that the cause came on to be heard, before the chancellor, upon the bill and answer of the minor defendants by their guardian ad litem. In the records no subpoenas were found, nor did it appear whether any ever issued or existed, or whether the infant defendants were ever *611served with process, or had notice by publication or otherwise, as required by law. Nor was any order appointing a guardian ad litem to be found, and in one of the records the answer of the guardian, ad litem did not appear. “A court of chancery,” says Judge Wright, who delivers the opinion, “is a superior court. When we see, therefore, that the court had jurisdiction over the subject matter of these decrees, and undertook to, and did declare the rights of the parties, the infant defendants being represented by their guardian ad litem, we should now, in a mere collateral attempt to impeach them, especially after such a lapse of time, presume that the defendants were duly served with process, or in some way had the proper notice, so as to give the court jurisdiction of their persons.”
The recital in the decree before us' is that publication had been made as to the heirs. If the bill had averred that the heirs were non-residents, the recital would have been sufficient. The heirs of the intestate had been removed to North Carolina, and, no doubt, had not returned, except Eliza, when the process was served upon the latter. By the Code, see. 4352, sub-sec. 3, personal service of process is dispensed with, when the sheriff shall make return upon any leading process that he (the defendant) is not to be found. Such a return was made in this case. By sec. 4356, the order for publication may be made at any time after the filing of the bill. Whatever may be the proper construction of these provisions as to the time of publication, we know that the publication was often made at once, upon *612tbe return of not found: Grewar v. Henderson, 1 Tenn. Ch., 76; Wessells v. Wessells, 1 Tenn. Ch., 60. Such a publication was probably made in this case, about the 2d of October, 1865, when the subpoena was served on Eliza and th$ other defendants not then found. For, although the return was not written until after service on the guardian, it may have been made at an earlier date. There is, at any rate, noth-, ing in the record to contradict the recital of the decree, and it must be held to be sufficient.
The rents received by the administrator were disposed of by the court in the insolvent case, and this action of the court is as conclusive on the infants as the other orders and decrees. Besides, the bill is not shaped with a view to the recovery of rents, not a word being said on the subject. The complainants having failed to recover, the heirs who are made defendants can of course take nothing, even if this be a case where they would be entitled to share in the recovery.
I am, therefore, of opinion that the decree should be reversed and the bill dismissed.
George ÁNDrews, Sp. J., concurs in the above opinion.